Dear Mr. Harris:
You have requested the opinion of this office on the following issues:
     The 1994 General Appropriations Act (Act 15 of 1994) in Section 16 of that Act,  appropriates $300,000 to the Department of Economic Development (DED), "Payable out of the State General Fund (Direct) for the Delta Economic Energy District [DEED] in its application for a $40 million Rural Empowerment Zone".  Is Deed a "program" as that term is used in Section 8 of Act 15 of 1994?  If DEED is a "program", does this mean that DEED is subject to all rules and regulations which apply to DED, such as the public bid law, procurement code, ethics law, open meetings law, etc.?
Section 8 of Act 15 provides as follows:
     "Each program receiving an appropriation in this Act shall be subject to all rules and regulations of the agency in which it is appropriated and shall be monitored on a continuous basis and evaluated by January, 1995 by that agency to assure that it is operated in an efficient and effective manner."
We have reviewed records provided to this office by the DED regarding DEED in connection with the appropriation in question. We find that DEED is a private non-profit corporation organized under Louisiana law and that DEED entered into a Cooperative Endeavor Agreement on June 30, 1994 to implement the appropriation of Act 15 of 1994.  That Agreement has since been amended twice to extend the contract term.
I do not interpret the language of Act 15 which appropriates the funds in question to constitute the creation of a "program" within DED.  "Program" implies an ongoing pursuit under the administration, direction and control of the budget unit to which funds are appropriated. The language, ". . . for the Delta Economic Energy District in its application . . ."  suggests merely a pass-through of funds for a specific application, not an ongoing pursuit to be administered and carried out by DED.
Therefore, it is our opinion that the appropriation to DEED does not constitute a program and therefore is not subject to all the rules and regulations of DED, nor to the statutes which you reference in your request.  Rather, the use of the funds is governed by the terms of the Cooperative Endeavor Agreement dated June 30, 1994, as amended.
I trust that this answers your inquiries on this matter.
Yours very truly,
 RICHARD P. IEYOUB
Attorney General
                              By: ______________________________________  GLENN R.  DUCOTE
Assistant Attorney General
RPI/GRD/cla
Date Received:
Released:
Glenn R. Ducote Assistant Attorney General